DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Response to Amendment
Amendments to claims 1, 13, 16 and 17; and addition of new claim 21 are noted.
The claim amendments overcome the rejection under 35 USC 112(b).

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.
Applicant argues that, in contrast to Chen, the claimed invention is directed toward producing propylene and a low-sulfur fuel oil component and that the end products of the catalytic conversion process include only dry gas, liquefied gas, gasoline, catalytic cracking distillate oil and coke. Applicant argues that Chen is designed to prioritize production of high octane gasoline with low olefin contents.
This argument is not found persuasive. Chen also discloses production of propylene and a low-sulfur fuel oil component (see Abstract; p. 5, ¶ beginning “Method provided”, disclosing “produces greatest extent propylene and light-weight fuel oil”). While Chen may be designed to produce gasoline, Chen also discloses production of product fractions in line with that claimed, including at a conversion rate overlapping with that claimed (refer to detailed discussion in the updated rejection below). While Applicant states that that the end product of the instant catalytic conversion process include only dry gas, liquefied gas, gasoline, catalytic cracking distillate oil, and coke, the office respectfully submits that the claims do not require this (claiming “a plurality of product streams that include…”, i.e. open-ended). Also note that claim 20 specifies the product stream further including slurry oil.
Applicant argues that Chen does not disclose mixing the low sulfur hydrogenated distillate oil with the deoiled asphalt.
This newly added limitation is addressed in the updated rejection which follows.
Applicant argues that the yield set forth in amended claims 16 and 17 and the hydrogen content of the catalytic cracking distillate oil set forth in new claim 21 distinguish over Chen.
These arguments are not found persuasive. As discussed in more detail below, Chen discloses a yield of catalytic cracking distillate oil overlapping with that claimed (see p. 2, ¶ beginning “(2)”) and the difference of 0.1 wt% with respect to the hydrogen content is not considered to provide a patentable distinction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 13 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 sets forth a hydrodesulfurization operating pressure of “about 2.0-24.0 MPa”, which is broader in scope than the pressure required by claim 1 (3.0-15 MPa).  
Claim 19 sets forth combining the low-sulfur hydrogenated distillate oil and the deoiled asphalt to form the fuel oil component. This is already required by claim 1 by recitation of “mixing the low-sulfur hydrogenated distillate oil with the deoiled asphalt.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 101987972) in view of Audeh et al (US 5,192,421) and/or Dugan et al (US 4,054,512).
Chen is cited from the previously provided English machine translation, with the exception of reference to drawings.
Regarding claims 1, 2, 10 and 19, Chen discloses a process for producing propylene and a low-sulfur fuel oil component (see p. 3, ¶ beginning “Technical problem”; Table 3), comprising:

(2)	contacting the DAO with a catalytic conversion catalyst for reaction in a catalytic conversion reactor in the absence of hydrogen to obtain a reaction product comprising propylene (see p. 3, ¶ beginning “(2)”; p. 3, ¶ beginning “The solvent deasphalting unit”; p. 5, description of Fig. 1, no hydrogen is added; Table 3);
(3)	separating the reaction product from (2) to obtain a plurality of product streams that include propylene 20, a catalytic cracking distillate oil (catalytic wax oil 25) and gasoline 23 (see p. 3, ¶ beginning “(2)”; p. 5, description of Fig. 1, catalytic wax oil in line 25); and
(4)	subjecting the catalytic cracking distillate oil to hydrodesulfurization (HDS) (hydrotreating) to obtain a low-sulfur hydrogenated distillate oil, suitable for use as a fuel oil component (see p. 3, ¶ beginning “(3)”; p. 5, ¶ beginning “Method provided” and description of Fig. 1, line 26).
Chen discloses wherein the catalytic cracking distillate oil has a cut point not less than 250°C and a hydrogen content of not less than 10.5 wt% (see p. 4, ¶ beginning “Described catalytic wax oil”), overlapping the claimed ranges.
Chen discloses the catalytic conversion catalyst of step (2) comprising 1-50 wt% zeolite and 5-99 wt% inorganic oxide, and 0-70 wt% clay (see p. 4, ¶ beginning “Described gasoline”). The zeolite comprises 0-100 wt% of a mesoporous zeolite and 0-100 wt%, preferably 20-80 wt%, of macroporous (large pore) zeolite (see p. 4, ¶ beginning “Described gasoline”), overlapping the claimed ranges. The mesoporous zeolite has a silica-alumina ratio of greater than 10 (see p. 5, formula of catalytic cracking catalyst GZ-1, under ¶ beginning “1)”). The mesoporous zeolite is a XRP zeolite and the macroporous zeolite is a Y-type zeolite (see p. 5, ¶ beginning “1)-2)”).
Chen discloses reaction conditions of step (2) including a reaction temperature of 510-650°C, a weight hourly space velocity (WHSV) of 15-150 h-1, and a catalyst-to-oil weight ratio of 3-15 (see p. 3, ¶ beginning “The solvent deasphalting unit”), all of which are within or overlap the claimed ranges.
In addition, Chen discloses that the catalytic cracking conditions are such that the catalytic wax oil product (equivalent to the claimed distillate oil) yield is 12-60 wt%, with a preferred range of 20-40 wt% (see p. 3, paragraph beginning "(2)"), thus corresponding to a conversion of 40-88 wt%, with a preferred range of 60-80 wt% and overlapping the claimed range (refer to p. 8, line 25 - p. 9, line 2 of Applicant's specification which defines the conversion as 100% minus the yield of the catalytic cracking distillate oil).
Chen discloses reaction conditions of step (4) including a reaction pressure of 3 to 20 MPa (see p. 4, last paragraph), overlapping the claimed range.
In addition to the DAO feed of step (2), Chen discloses recycling a portion of the hydrogenated catalytic wax oil (see p. 3, ¶ beginning “(4)”), which is analogous to the “high-quality hydrogenated heavy oil” as claimed (see p. 4, ¶ beginning “Described catalytic wax oil”, which discloses that the wax oil has a hydrogen richness not less than 10.5 wt% prior to hydrogenation and therefore necessarily has a hydrogen content overlapping the claimed range after hydrogenation).
As discussed above, Chen discloses the low-sulfur hydrogenated distillate oil being suitable for use as a fuel oil component, but does not disclose mixing the low-sulfur hydrogenated distillate oil with the deoiled asphalt to produce the marine fuel oil component.
In this regard, it is known in the art to mix asphalt produced from deasphalting processes with lighter components to form fuel oil stocks (see Dugan: col. 1, lines 27-30; Audeh: col. 10, lines 49-54). Modifying Chen by mixing the deoiled asphalt with the low-sulfur hydrogenated distillate oil is therefore considered to be obvious to a person of ordinary skill in the art and would be associated with a 
With regards to specifying a marine fuel oil, the specific end use of the fuel oil component produces in the cited references is not considered to patentably distinguish the instant claims over the prior art. Determining a suitable end use of the fuel oil component (i.e. a marine fuel oil as claimed) amounts to nothing more than routine experimentation and would be associated with a reasonable expectation of success.
Regarding claims 3 and 15, Chen does not explicitly disclose the propylene/propane mass ratio or the isobutene/isobutane mass ratio of the reaction product of step (2). However, given that Chen discloses a process having the same steps as claimed, including under substantially the same or similar operating conditions with the same types of feedstock and catalyst materials, as discussed above, the resulting mass ratios of propylene/propane and/or isobutene/isobutane is/are reasonably expected to be as claimed or substantially similar. Furthermore, given that Chen discloses propylene as a desirable product obtained from the process (see p. 4, ¶ beginning “Described catalytic wax oil” and “The first reaction zone”; p. 5, ¶ beginning “Method provided…produces to greatest extent propylene”, emphasis added), optimizing the process to produce a product consistent with this objective would have been obvious to a person of ordinary skill in the art. Absent a showing of new or unexpected results, the claimed mass ratio(s) of propylene/propane and/or isobutene/isobutane are not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 4, Chen discloses wherein step (2) is carried out to such an extent that the yield of catalytic cracking distillate oil in the resulting reaction product is not less than 15% (see p. 6, ¶ beginning “Gained deasphalted oil”, which discloses a yield of 24.48%).
Regarding claim 5, Chen discloses wherein the heavy feedstock oil is selected from vacuum residue, atmospheric residue, and hydrogenated heavy oils (see p. 4, ¶ beginning “Described inferior feedstock”).
Regarding claim 6, Chen discloses wherein the solvent is selected from propane, butane, and pentane (see p. 3, ¶ beginning “Described extraction tower”, which discloses C3-C7 alkanes; p. 6, Embodiment, which discloses butane).
Regarding claim 7, Chen discloses wherein conditions for extraction include a temperature of 40-280°C, a pressure of 0.1-0.6 MPa, and a volume ratio of solvent to feedstock oil of 1-13 (p. 3, ¶ beginning “Described extraction tower”). In this regard, the office notes that the claimed extraction pressure is higher than the range described in Chen. However, it is considered that optimizing the pressure conditions for extractions amounts to nothing more than routine experimentation for a person of ordinary skill in the art. A person of ordinary skill in the art would be motivated to optimize the pressure of solvent extraction in order to maximize the separation efficiency of the DAO and the deoiled asphalt. Absent a showing of criticality or unexpected results, the claimed extraction pressure is not considered to patentably distinguish the instant claims over the prior art of record.
Regarding claim 9, Chen discloses wherein the catalytic conversion reactor is a fluidized bed reactor, including a single fluidized bed reactor or a plurality of fluidized bed reactors connected in series or in parallel (see Fig. 1; p. 5, description of Fig. 1, where the described and depicted catalytic conversion reactor is a fluidized bed reactor).
Regarding claims 11 and 12, Chen discloses wherein a catalyst used in the HDS step comprising 30 wt% WO3 (Group VI metal oxide), 3.1 wt% NiO (Group VIII metal oxide), the balance being alumina (see p. 5, ¶ beginning “Hydrotreating catalyst”), thus within or overlapping the claimed ranges.
Regarding claim 13, Chen discloses wherein the conditions of HDS include a reaction pressure of about 3-20 MPa, a temperature of about 300-450°C, a hydrogen-to-oil volume ratio of about 300-2000 
Regarding claim 14, Chen does not disclose the sulfur content of the hydrogenated distillate oil obtained in step (4). However, given that Chen discloses a process having the same steps as claimed, including under substantially the same or similar operating conditions with the same types of feedstock materials, as discussed above, the resulting sulfur content of the hydrogenated distillate oil product is reasonably expected to be as claimed or substantially similar. Furthermore, given that Chen discloses that it desirable to remove sulfur (see p. 2, Background technology; p. 3, ¶ beginning “The solvent deasphalting”), optimizing the process to produce a product consistent with this objective would have been obvious to a person of ordinary skill in the art. Absent a showing of new or unexpected results, the claimed sulfur content is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 16 and 17, Chen discloses wherein step (2) is carried out to such an extent that the yield of catalytic cracking distillate oil in the resulting reaction product is 12-60 wt%, preferably 20-40 wt% , overlapping the claimed range (see p. 2, ¶ beginning “(2)”).
Claim 21, Chen discloses wherein the catalytic cracking distillate oil has a hydrogen content of not less than 10.5 wt% (see p. 4, ¶ beginning “Described catalytic wax oil”). The office notes that lower limit of Chen falls just above the upper limit claimed, with a difference of 0.1 wt%. Such a minor difference is not considered to define a patentable distinction over the cited prior art.  See MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Audeh and/or Dugan, as applied to claim 1 above, in further view of Baptista et al (US 2007/0095724).
Regarding claim 18, Chen discloses separating gasoline in step (3), as discussed above. Chen, however, does not disclose obtaining a light gasoline fraction and feeding the light gasoline fraction to the catalytic conversion reactor.
Baptista is directed to a catalytic cracking process and specifically discloses recycling a light naphtha (equivalent to light gasoline) fraction which is able to continue reacting to yield LPG and propylene (see Abstract; [0011]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Chen by obtaining a light gasoline fraction from the gasoline and recycling the light gasoline fraction to the catalytic conversion reactor, as suggested by Baptista, in order to increase the yield of LPG and propylene.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Audeh and/or Dugan, as applied to claim 1 above, in view of Krishna et al (US 5,098,554).
Regarding claim 20, Chen does not disclose wherein the plurality of product streams from step (3) includes a slurry oil and the process further comprising feeding the slurry oil to the catalytic conversion reactor.
The office notes that slurry oil is a common product of catalytic cracking reactions and would be expected in the process of Chen (see Krishna: Abstract, for evidence). Krishna is directed to a catalytic cracking process and specifically discloses recycling slurry oil to the bottom of the riser to shift and yield distribution toward middle distillates (see col. 5, line 56 – col. 6, line 22).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Chen by separating and recycling slurry oil from the catalytic conversion effluent and back to the reactor, as suggested by Krishna, if it were desired to increase the yield of middle distillate product(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772